DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on February 15, 2022, were received. Claims 1, 4, 8, 21 and 31-39  have been amended. Claims 3, 6, 7, 10-14, 16-20 and 22-30 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1, 2, 4, 5, 8, 9, 15, 21 and 31-40 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 15, 2021.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sherry L. Murphy on April 26, 2022.
5.	The application has been amended as follows: 
IN THE CLAIMS:
Cancel Claim 31.

Claim Rejections - 35 USC § 112
6.	 The rejection of Claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, has been overcome based on the amendment to the Claim.

Claim Rejections - 35 USC § 102
7.	The rejection of Claims 1, 4-5, 7, 21, 30-34, 36-37 and 39-40 under 35 U.S.C. 102(a)(1) as being anticipated by Esswein et al. (WO 2016/168087 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-10 of the Remarks dated February 15, 2022.

Claim Rejections - 35 USC § 103
8.	The rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Esswein et al. (WO 2016/168087 A1), as applied to Claims 1, 4-5, 7, 21, 30-34, 36-37 and 39-40, and in further view of Stone et al. (US 2012/0226381 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-10 of the Remarks dated February 15, 2022.

9.	The rejection of Claim 15 under 35 U.S.C. 103 as being unpatentable over Esswein et al. (WO 2016/168087 A1), as applied to Claims 1, 4-5, 7, 21, 30-34, 36-37 and 39-40, has been overcome based on the amendments to the Claims and the arguments presented on pages 7-10 of the Remarks dated February 15, 2022.

Reasons for Allowance
10.	Claims 1, 2, 4, 5, 8, 9, 15, 21 and 32-40 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Esswein et al. (WO 2016/168087 A1), teach a component for a rechargeable flow battery comprising a first current collector having a layer of electrically conductive material having opposing first and second sides, wherein a first electrode is disposed on the first side of the first current collector and a first layer of dielectric material is disposed on the second side of the first current collector.  The closest prior art do not teach, fairly suggest or render obvious wherein first and second apertures are provided through the first current collector and the first layer of dielectric material disposed on the second side of the first current collector to allow a first fluid to flow from the first aperture directly to, along, into, or past the first electrode and then out through the first current collector and dielectric material through the second aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725